 

Exhibit 10.4

 

REVOLVING NOTE

 

  February 8, 2013 $6,000,000.00 New York, New York

 

This Revolving Note is executed and delivered under and pursuant to the terms of
that certain Loan and Security Agreement, dated as of February 8, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) by and among Teletouch Communications, Inc., a Delaware
corporation and Progressive Concepts, Inc., a Texas corporation (collectively,
the “Borrowers” and each individually, a “Borrower”), the lenders that are or
may from time to time become parties hereto (collectively, the “Lenders” and
each individually, a “Lender”), and DCP Teletouch Lender, LLC, as administrative
agent (“Agent”) for itself and the Lenders. Capitalized terms used but not
otherwise defined herein shall have the same meanings herein as in the Loan
Agreement.

 

FOR VALUE RECEIVED, Borrowers hereby, jointly and severally, promise to pay to
the order of DCP Teletouch Lender, LLC (the “Holder”), at the office of Agent
located at One Barker Ave., Suite 260, White Plains, NY 10601 or at such other
place as Agent may from time to time designate to Borrowers in writing:

 

(i)        the principal sum of SIX MILLION AND 00/100 DOLLARS ($6,000,000.00)
or, if different, from such amount, the unpaid principal balance of Holder’s
Commitment Percentage of the Revolving Loans as may be due and owing under the
Loan Agreement, payable in accordance with the provisions of the Loan Agreement,
subject to acceleration upon the occurrence and during the continuation of an
Event of Default under the Loan Agreement or earlier termination of the Loan
Agreement pursuant to the terms thereof; and

 

(ii)       interest on the principal amount of this Revolving Note from time to
time outstanding until such principal amount is paid in full at the applicable
rate set forth in, and in accordance with the provisions of, the Loan Agreement.
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, interest may be payable at the Default Rate. In no event,
however, shall interest exceed the maximum interest rate permitted by law.

 

This Revolving Note is one of the Revolving Notes referred to in the Loan
Agreement and is secured by the Liens granted to Agent, for the benefit of
Lenders, pursuant to the Loan Agreement and the other Loan Documents, is
entitled to the benefits of the Loan Agreement and the other Loan Documents and
is subject to all of the agreements, terms and conditions therein contained.

 

This Revolving Note is subject to mandatory prepayment and may be voluntarily
prepaid, in whole or in part, on the terms and conditions set forth in the Loan
Agreement.

 

1

 

 

If an Event of Default under Section 13.1(f) of the Loan Agreement shall occur,
then this Revolving Note shall immediately become due and payable, without
notice, together with reasonable attorneys’ fees if the collection hereof is
collected by or through an attorney at law. If any other Event of Default shall
occur and be continuing under the Loan Agreement or any of the other Loan
Documents, then this Revolving Note may, as provided in the Loan Agreement, be
declared to be immediately due and payable, without notice, together with
reasonable attorneys' fees, if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.

 

This Revolving Note shall be construed and enforced in accordance with the laws
of the State of New York.

 

Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.

 

[Signature page follows]

 

2

 

  

IN WITNESS WHEREOF, the Undersigned have caused this Revolving Note to be
executed and delivered by its duly authorized officer on the date first above
written.

  

  TELETOUCH COMMUNICATIONS, INC.         By: /s/ Thomas A. Hyde, Jr.     Name:
Thomas A. Hyde Jr.     Title: President and Chief Operating Officer        
PROGRESSIVE CONCEPTS, INC.         By: /s/ Thomas A. Hyde, Jr.     Name: Thomas
A. Hyde Jr.     Title: President and Chief Executive Officer

 

[Revolving Note]

 



3

 

